Cite as 2014 Ark. 137

                SUPREME COURT OF ARKANSAS
                                            No.


IN RE ARKANSAS SUPREME COURT                      Opinion Delivered March   20, 2014
COMMITTEE ON CIVIL PRACTICE




                                       PER CURIAM


       Ken Gould, Professor Emeritus of the William H. Bowen School of Law, has

submitted his resignation as Reporter for the Supreme Court Committee on Civil Practice.

Professor Gould was appointed to the position of reporter in 2010, and we appreciate his time

and dedication while serving in that capacity. We are fortunate that he has agreed to continue

his work with the committee as a nonvoting advisor. The committee will benefit from his

knowledge and experience, and we thank him for this commitment.